UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7654



JAMES WILLIAM BERRY, SR.,

                                              Plaintiff - Appellant,

          versus


THOMAS MCBRIDE, Warden, “Newly Appointed”;
JAMES RUBENSTEIN, Commissioner of Corrections;
MICHAEL COLEMAN, Deputy Warden; BETTY SLAYTON,
Magistrate of M.O.C.C.; CARL SHELLINGS, Unit
Manager;   WILLIAM   KINCAID,  Unit   Manager;
PETRISHA HENDSHEW, Postal Sup.; BRIAN STUMP,
Correctional Officer,

                                           Defendants - Appellees.


          and


CORRECTIONAL MEDICAL SERVICES,

                                                          Defendant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-02-856)


Submitted:   February 24, 2005             Decided:    March 7, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James William Berry, Sr., Appellant Pro Se.       Charles Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA  DIVISION   OF   CORRECTIONS,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          James William Berry, Sr., appeals from the district

court’s order accepting the report and recommendation of the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Berry v. McBride, No. CA-02-856 (S.D.W. Va.

Sept. 30, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -